Citation Nr: 0406799	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bleeding and 
swollen gums on the basis of undiagnosed illness.  

2.  Entitlement to service connection for fatigue on the 
basis of undiagnosed illness.  

3.  Entitlement to service connection for headaches on the 
basis of undiagnosed illness.  

4.  Entitlement to service connection for a skin rash on the 
basis of undiagnosed illness.  

5.  Entitlement to service connection for muscle spasm and 
weakness on the basis of undiagnosed illness.  

6.  Entitlement to service connection for a sinus disorder on 
the basis of undiagnosed illness.  

7.  Entitlement to service connection for a low back and neck 
disorder on the basis of undiagnosed illness.  

8.  Entitlement to service connection for a memory disorder 
on the basis of undiagnosed illness.  

9.  Entitlement to service connection for immune system 
disorder on the basis of undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1982 and June 1988 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

At his recent hearing, the veteran testified that he 
experienced bleeding and swelling gums, fatigue, headaches, a 
skin rash, muscle spasms and weakness, a sinus condition, a 
low back and neck disorder, memory problems, and immune 
system disorder as a result of his Persian Gulf service as 
undiagnosed illnesses.  
The veteran reported receiving treatment at VA facilities in 
Montgomery, Alabama, Huntsville, Alabama, and Birmingham, 
Alabama since 2000 and was recently seen in June 2003.  The 
most recent VA medical records in the claims file are dated 
in 2000.  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003) 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  .  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal that 
are not currently included in the clams 
file.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record 
to include clinical and emergency room 
records from VA facilities in Montgomery, 
Alabama, Huntsville, Alabama, and 
Birmingham, Alabama from May 2000 to 
present.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After the completion of #1 and #2 
above, the VBA AMC's should schedule 
examination(s) to address the veteran's 
assertions as to the onset, duration and 
existence of subjective symptoms as due 
to Persian Gulf War undiagnosed illness.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The examiner(s) should provide opinions 
as to the nature and any diagnosis of the 
veteran's reported disabilities to 
include any gum disorder, fatigue 
disorder, headache disorder, skin 
disorder, sinus disorder, back and/or 
neck disorder, memory disorder, and 
autoimmune disorder.  If any disorders 
are found, the examiner(s) should provide 
an opinion as to whether it is as least 
as likely as not that any disorder 
identified is related to the veteran's 
service to include service in the Persian 
Gulf.   

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




